            Case 1:20-cv-10738-ALC Document 8 Filed 01/27/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------- x               1/27/2021
STRIKE 3 HOLDINGS, LLC,                                           :
                                            Plaintiff,            :
                                                                  :
                 v.                                               :    1:20-cv-10738-ALC
                                                                  :    ORDER ON MOTION FOR
JOHN DOE, subscriber assigned IP address                          :    LEAVE TO SERVE THIRD
173.68.93.53.,                                                    :    PARTY SUBPOENA PRIOR TO
                                                                  :    A RULE 26(f) CONFERENCE
                                            Defendant.            :
                                                                  :
----------------------------------------------------------------- :
                                                                  :x
ANDREW L. CARTER, JR., District Judge:

         THIS CAUSE comes before the Court upon Plaintiff’s Motion for Leave to Serve a Third-

Party Subpoena Prior to a Rule 26(f) Conference (the "Motion"), Dkt. 6, and the Court being duly

advised in the premises does hereby:

         FIND, ORDER AND ADJUDGE:

         Plaintiff established that "good cause" exists for it to serve a third-party subpoena on

Verizon Fios (hereinafter the "ISP"). See Arista Records, LLC v. Doe 3, 604 F.3d 110 (2d Cir.

2010) (citing Sony Music Entm 't v. Does 1-40, 326 F. Supp. 2d 556, 564-65 (S.D.N.Y. 2004));

Malibu Media, LLC v. John Does 1-11, 2013 WL 3732839 (S.D.N.Y. 2013); John Wiley & Sons,

Inc. v. Doe Nos. 1-30, 284 F.R.D. 185, 189 (S.D.N.Y. 2012).

         1. Plaintiff may serve the ISP with a Rule 45 subpoena commanding the ISP to provide

             Plaintiff with the true name and address, but not the telephone number or e-mail

             address, of the subscriber to whom the ISP assigned an IP address as set forth in the

             Complaint. Plaintiff shall attach to any such subpoena a copy of this Order.
   Case 1:20-cv-10738-ALC Document 8 Filed 01/27/21 Page 2 of 3




2. Plaintiff may also serve a Rule 45 subpoena in the same manner as above on any service

   provider that is identified in response to a subpoena as a provider of Internet services

   to the subscriber.

3. If the ISP qualifies as a “cable operator,” as defined by 47 U.S.C. § 522(5), which

   states: the term “cable operator” means any person or group of persons

       (A) who provides cable service over a cable system and directly or through one or
       more affiliates owns a significant interest in such cable system, or
       (B) who otherwise controls or is responsible for, through any arrangement, the
       management and operation of such a cable system.

   it shall comply with 47 U.S.C. § 551(c)(2)(B), which states:

       A cable operator may disclose such [personal identifying] information if the
       disclosure is . . . made pursuant to a court order authorizing such disclosure, if the
       subscriber is notified of such order by the person to whom the order is directed.

   by sending a copy of this Order to the subscriber.

4. Within fifteen (15) days of service of the subpoena, the ISP shall reasonably attempt to

   identify the John Doe sued, and provide that John Doe (not Plaintiff) with a copy of the

   subpoena and a copy of this order (which Plaintiff must attach to the subpoena). If an

   ISP is unable to determine, to a reasonable degree of technical certainty, the identity of

   the user of a particular IP address, it shall notify Plaintiff’s counsel in writing, so that

   a record can be kept for review by the Court.

5. The subscriber shall have forty-five days (45) days from the date of service of the

   subpoena upon him to file any motion with the Court to contest the subpoena, including

   any request to litigate the subpoena anonymously. The ISP shall not produce any

   subpoenaed information to Plaintiff during this period.
          Case 1:20-cv-10738-ALC Document 8 Filed 01/27/21 Page 3 of 3




       6. If this 45-day period lapses without the subscriber filing a motion to contest the

           subpoena, the ISP shall produce to Plaintiff the information necessary to comply with

           the subpoena within ten (10) days thereafter.

       7. The ISP may move to quash or otherwise object to any subpoena, consistent with the

           usual requirements of Federal Rule of Civil Procedure 45. If it does so, it shall ensure

           that its filings do not disclose to Plaintiff any identifying information concerning the

           affected subscriber.

       8. If any motion is filed to contest the subpoena, the ISP shall not produce any subpoenaed

           information to Plaintiff until the Court has resolved the motion and has ordered the ISP

           to disclose the information.

       9. The ISP shall preserve any subpoenaed information pending resolution of any motion

           to contest the subpoena.

       10. Plaintiff may use the information disclosed, once it is received by Plaintiff’s counsel,

           only for the purpose of litigating the instant case.

The Clerk of Court is respectfully directed to terminate the Motion at Dkt. 6.

SO ORDERED.
Dated: January 27, 2021
      New York, New York


                                                              ANDREW L. CARTER, JR.
                                                              United States District Judge
